UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PAULL ANDERSON,
Plaintiff-Appellee,

v.

FOUNDATION FOR ADVANCEMENT,
EDUCATION AND EMPLOYMENT OF
AMERICAN INDIANS, an Eleemosynary                                    No. 99-1508
Corporation; H. NICHOLAS JOHNSON,
Defendants-Appellants,

and

EDWARD M. MEZVINSKI,
Defendant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Glen M. Williams, Senior District Judge.
(CA-94-57-A)

Submitted: July 27, 1999

Decided: August 10, 1999

Before ERVIN, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Thomas Dillard, RITCHIE, FELS & DILLARD, P.C., Knox-
ville, Tennessee, for Appellants. Paull Anderson, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Foundation for Advancement, Education and Employment of
American Indians and its president, Nicolas Johnson (hereinafter
"Foundation"), appeal the district court's order awarding damages and
fees to Paull Anderson following the entry of default judgment
against the Foundation. Having reviewed the parties' informal briefs
and the record of the district court, we find no error. Accordingly, we
affirm.

The Foundation first claims that the district court's award of
$1,108,708.80 in compensatory damages was not supported by the
record. The Foundation asserts that Anderson artificially inflated the
values of the transactions he facilitated in order to increase his find-
er's and brokerage fees. However, as we stated in our prior opinion,
the Foundation explicitly waived its right to challenge these values in
its appellate briefs and at oral argument. See Anderson v. Foundation
for Advancement Educ. & Employment of Am. Indians , 155 F.3d 500,
507 (4th Cir. 1998). Accordingly, we affirm the district court's award
of compensatory damages.

The Foundation next claims that the district court's award of
$350,000.00 in punitive damages was in error. It claims that Ander-
son failed to show that the Foundation acted "with malice or with an
intent to defraud." (Appellant's informal brief at 15). This argument
is misplaced; the appropriate inquiry is whether or not the face of the
pleadings supports the default judgment and the causes of action
therein. See Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d
1200, 1206 (5th Cir. 1975). After reviewing Anderson's opening
complaint before the district court, we believe that his claim of fraud
in the inducement as pled in Count II was sufficient to support the
imposition of punitive damages. Because the award of $350,000.00 in
punitive damages was in proportion to the compensatory damages

                    2
award, see Johnson v. Hugo's Skateway, 974 F.2d 1408, 1418 (4th
Cir. 1992), and otherwise comported with the applicable Virginia stat-
utes, we affirm the award. See Va. Code Ann.§ 8.01-38.1 (Michie
1992).

Finally, the Foundation challenges the district court's award of
attorney's fees. Default judgment in this matter was entered following
Anderson's motion for sanctions because of the Foundation's failure
to cooperate in discovery. The Federal Rules of Civil Procedure pro-
vide for the award of reasonable attorney's fees associated with the
costs of compelling discovery. See Fed. R. Civ. P. 37(a)(4)(A).
Because the attorney's fee award was litigated in the first appeal, it
may not be relitigated now. See United States v. Bell, 5 F.3d 64, 66
(4th Cir. 1993). In any event, the award was not unreasonable given
the Foundation's numerous efforts to obstruct the discovery process
as evidenced by the record.

Accordingly, we affirm the order of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3